—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered January 6, 1999, convicting him of mur*403der in the second degree and tampering with physical evidence, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of murder in the second degree based upon depraved indifference tó human life beyond a reasonable doubt (see, Penal Law § 125.25 [2]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We reject the defendant’s contention that he is entitled to a new trial because the People failed to timely produce Brady material (see, Brady v Maryland, 373 US 83). The purported Brady evidence was not material to the issue of the defendant’s guilt (see, Brady v Maryland, supra; People v Scott, 88 NY2d 888; People v Campos, 281 AD2d 638). In any event, there is no reasonable probability that the result would have been different had the evidence been disclosed (see, People v Rodriguez, 281 AD2d 644).
The sentence imposed was not-excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., McGinity, Luciano and Adams, JJ., concur.